DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 6 September 2022 has been entered.
Response to Amendment
The claims, 1, 7, 12, 21 and 26, filed on 6 September 2022 are examined. Claims 2-4, 9-10, 13, 22-25, 27-30 are withdrawn.
The amendments to claim 1 overcome the rejections to claim 1, 7 and 12 under 112(a) from the Final Rejection of 4 April 2022.
Drawings
The drawings were received on May 21, 2020. The amended drawing sheets include
Figs. 1-6 and 9-11 where Figs. 1-6 and 9-11 were amended to use cross hatching. The amended drawings are entered.
Claim Rejections - 35 USC § 112
Claims 21 and 26 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 21 recites “a positively charged electrode disposed in the one or more sidewalls of the tube; a negatively charged electrode disposed in the one or more sidewalls of the tube opposite of the positively charged electrode, the positively charged electrode and the negatively charged electrode configured to generate a hot plasma within the interior of the tube” and “the hot plasma created by the positively charged electrode and the negatively charged electrode heats the fuel above an autoignition temperature of the fuel and transitions deflagration of the fuel to detonation of the fuel and the air in the interior of the flow control actuator.”
When determining whether "undue experimentation" would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims - applicant claims a flow actuator with four walls, a electrodes embedded opposing sidewalls for generating a hot plasma in the interior of the chamber and a fuel injector and air inlet that can be located in the sidewalls or upstream wall for providing a combustible mixture where the mixture is any type of fuel, at any stoichiometric ratio and under any operating conditions; (B) The nature of invention- the nature of the invention is a flow actuator for injecting a gas mixture into another flow; (C) the state of the prior art –Kenyon (U.S. Publication No. 2013/0139487) teaches a pulse detonation combustor where a deflagration-to-detonation process in a chamber that is initiated by a plasma source including autoignition (¶14- ¶17 and Fig. 4). In ¶33-¶38, the length of tube, the location where deflagration is initiated and input conditions of the fuel/air mixture determine are indicated as factors in whether detonation will occur. In the description of Fig. 4, a pair of electrodes for generating a plasma is described where a location where current is generated in the electrodes is controlled to determine where the initial deflagration occurs to insure a proper distance is available in the tube to initiate detonation; (E) the level of predictability in the art - low predictability - requiring extensive design and investment, validation and certification; (F) the amount of direction provided by the inventor - applicant's disclosure does not teach how to make or use the invention. Applicant's original written description discusses a tube, where fuel and air is injected into in Fig. 4 in upstream wall (Although, as claimed the fuel injector and/or air inlet can be located in one of the sidewalls). As disclosed in ¶44, “a negatively charged electrode and/or electrical conductor is disposed in the second sidewall. In operation, hot plasma is created within the interior of the flow control actuator due to the oppositely charged electrodes disposed in the first and second sidewalls on either side of the non- circular cavity.” There is no discussion of the initial fuel/air conditions (e.g., temperature, pressure, fuel type and stoichiometric ratio), voltage input. conductor material and the distance between the electrodes that cause hot plasma to be formed by the positively charged electrode and the negatively charged electrode in the opposite sidewalls such that it heats the fuel above an autoignition temperature of the fuel  at a particular location in the chamber and then how additional heat is added to the chamber via plasma generated by the electrodes to transition the deflagration of the fuel to detonation of the fuel and the air in the interior of the flow control actuator (The transition to from deflagration to detonation assumes that there is sufficient chamber distance for this process to occur based upon where the deflagration is initiated in the chamber. The location where deflagration is initiated, the chamber distance needed to allow detonation and the heat that has to be added via the plasma generation at particular locations in the chamber is not discussed for this embodiment. In particular, these factors are important if the fuel injector and/or air inlet are located in the sidewalls as claimed); (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure - it has been held that "an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.0G(a)].
Claim 26 recites “a tube having one or more sidewalls extending from an upstream wall at a first end of the tube and a downstream cap at an opposite second end of the tube, the upstream wall, the one or more sidewalls, and the downstream cap defining an interior of the tube; a positively charged electrode disposed in the upstream wall of the tube; negatively charged electrodes disposed in the one or more sidewalls opposite of each other, the positively charged electrode and the negatively charged electrodes configured to generate a hot plasma within the interior of the tube;” and “the hot plasma created by the positively charged electrode and the negatively charged electrode heats the fuel above an autoignition temperature of the fuel and transitions deflagration of the fuel to detonation of the fuel and the air in the interior of the flow control actuator.”
When determining whether "undue experimentation" would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims - applicant claims a flow actuator with four walls, electrodes embedded in the sidewalls and upstream wall for generating a hot plasma and a fuel injector and air inlet that can be located in the sidewalls or upstream wall for providing a combustible mixture where the mixture is any type of fuel, at any stoichiometric ratio and under any operating conditions; (B) The nature of invention- the nature of the invention is a flow actuator for injecting a gas mixture into another flow; (C) the state of the prior art –Kenyon (U.S. Publication No. 2013/0139487) teaches a pulse detonation combustor where a deflagration-to-detonation process in a chamber that is initiated by a plasma source including autoignition (¶14- ¶17 and Fig. 4). In ¶33-¶38, the length of tube, the location where deflagration is initiated and input conditions of the fuel/air mixture determine are indicated as factors in whether detonation will occur. In the description of Fig. 4, a pair of electrodes for generating a plasma is described where a location where current is generated in the electrodes is controlled to determine where the initial deflagration occurs to insure a proper distance is available in the tube to initiate detonation; (E) the level of predictability in the art - low predictability - requiring extensive design and investment, validation and certification; (F) the amount of direction provided by the inventor - applicant's disclosure does not teach how to make or use the invention. Applicant's original written description discusses a tube, where fuel and air is injected into in Fig. 5 in upstream wall. As disclosed in ¶46, “The flow control actuator illustrated in Fig. 5 also includes a first negatively charged electrode and/or electrical conductor disposed in the first sidewall and a second negatively charged electrode and/or electrical conductor disposed in the second sidewall. In operation, hot plasma is created within the interior of the flow control actuator due to the oppositely charged electrodes disposed in the first and second sidewalls and in the upstream wall. The thermal energy from the hot plasma increases the temperature in the interior of the flow control actuator.” There is no discussion of the initial fuel/air conditions (e.g., temperature, pressure, fuel type and stoichiometric ratio), voltage input. conductor material and the distance between the electrodes that cause hot plasma to be formed by the positively charged electrode and the negatively charged electrode such that it heats the fuel above an autoignition temperature of the fuel  at a particular location in the chamber and then the is no discussion of how additional heat is added to the chamber via plasma generated by the electrodes to transition the deflagration of the fuel to detonation of the fuel and the air in the interior of the flow control actuator (The transition to from deflagration to detonation assumes that there is sufficient chamber distance for this process to occur based upon where the deflagration is initiated in the chamber. The location where deflagration is initiated, the chamber distance needed to allow detonation and the heat that has to be added via the plasma generation at particular locations in the chamber is not discussed for this embodiment); (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure - it has been held that "an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.0G(a)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al (US 6,554,607) in view of Wunning (US 6, 293,275) and Bussing (5,513,489).
Glezer teaches a flow control actuator 18 comprising: a first sidewall 26 (Fig. 2); a second sidewall 26 opposite the first sidewall; an upstream wall (Fig. 2, wall with orifices 30) coupled to the first sidewall and the second sidewall; a downstream cap 26 (wall with orifice 28) coupled to the first sidewall and the second sidewall, the first sidewall, the second sidewall, the upstream wall, and the downstream cap defining an interior 24 of the flow control actuator (Fig. 2); at least one fuel injector 30 disposed in at least one of the upstream wall, the first sidewall, or the second sidewall, the at least one fuel injector dispersing fuel into the interior of the flow control actuator (Col.3:lines 29-45, inlets 30 deliver fuel and oxidizer); and 4326174-US-1 (551-0507US1) at least one air inlet disposed in at least one of the upstream wall, the first sidewall, or the second sidewall, the at least one air inlet introducing air into the interior of the flow control actuator (Col.3:29-45, inlets 30 deliver fuel and oxidizer), wherein the fuel from the at least one fuel injector and the air from the at least one air inlet ignite in the interior of the flow control actuator (Col. 3:46-57, spark generating device 32 ignites the fuel).
Glezer lacks “a heater disposed at a boundary between the interior of the flow control actuator and the first sidewall; at least one energy source disposed in the first sidewall, the at least one energy source including a positively charged electrode and a negatively charged electrode between which the heater extends, the heater configured to carry electrical charge from the positively charged electrode to the negatively charged electrode and create thermal energy that is transferred to the interior of the flow control actuator and increase a temperature of the interior of the flow control actuator wherein the heater extends continuously between the upstream wall and the downstream cap.” 
Wunning teaches an electric heater 42 (Fig. 3) disposed in the walls of the combustion chamber (Col. 5:23-27). The electrical heater is connected at least one energy source disposed in the first sidewall, the at least one energy source including a positively charged electrode and a negatively charged electrode between which the heater extends (Fig. 3, shows a positive and a negatively charged electrode between which the heater extends). The electric heater creates thermal energy that is transferred into the interior of the combustion chamber (Col. 5:23-27, the heating coils warm the combustion chamber 4 prior to heating). The heater can be used to help start the combustion process and regulate the combustion temperature (Col. 3:7-33) to minimize combustion emissions. The heater extends continuously between the upstream wall and the downstream cap (In Fig. 3, the heating coils extend as a continuous coil between the upstream wall and the downstream cap. The claims don’t require that the heating coils extend to the upstream wall and the downstream cap. Further, the heater 60 in Fig. 3 of Applicant’s specification doesn’t appear to extend to the upstream wall and the downstream cap as the positive and negative electrodes are located away from the upstream wall and downstream cap.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow control actuator of Glezer to have a heater disposed at a boundary between the interior of the flow control actuator and the first sidewall; and at least one energy source disposed in the first sidewall, the at least one energy source including a positively charged electrode and a negatively charged electrode between which the heater extends, the heater configured to carry electrical charge from the positively charged electrode to the negatively charged electrode and create thermal energy that is transferred to the interior of the flow control actuator and increase a temperature of the interior of the flow control actuator wherein the heater extends continuously between the upstream wall and the downstream cap, as taught by Wunning, in order to warm the combustor prior to starting ignition and better control the temperature within the combustor to reduce emissions.
Glezer and Wunning, as discussed so far, doesn’t teach the first sidewall and the second sidewall are each planar sidewalls. In ¶29 and ¶50 of Applicant’s disclosure, Applicant discloses the flow control actuator can be tubular shaped or have planar sidewalls. It would have been an obvious matter of design choice to have planar sidewalls, since applicant has not disclosed the shape of the combustion chamber solves any stated problem or is for any particular purpose and it appears the invention would perform equally well with tubular shaped or planar shaped combustion chamber. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Glezer and Wunning to have planar sidewalls because such a modification would have been considered an obvious matter of design choice within the level of one of ordinary skill in the art which fails to patentably distinguish over the prior art. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985). MPEP 2144 I.
In addition, Bussing teaches a pulse detonation combustion chamber (10, Fig. 11). Air and fuel is injected on one end of the chamber, detonated and exhausted on the opposite end of chamber. In Col. 3:30-34, Bussing teaches “the engine has one or more combustors or detonation chambers 10, each of which has an elongated, tubular, or pie-shaped construction. The combustors could also be circular, square, or other shapes.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the combustion chambers of Glezer and Wunning have planar sidewalls, as taught by Bussing, because it has been held that use of known technique - in this case designing a combustion chamber, to improve similar devices - in this case a combustion chamber, in the same way - in this case to result in a chamber with planar sidewalls, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D
Regarding claim 7, Glezer in view of Wunning  and Bussing teaches the invention as claimed and as discussed above for claim 1 except the order in which the electrodes are connected, i.e., whether the positively charged electrode is upstream or downstream. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Glezer to have the negatively charged electrical conductor electrode disposed downstream of the positively charged electrode because such a modification would have been considered a mere design consideration, such as a rearrangement of parts, which fails to patentably distinguish over Glezer in view of Wunning and Bussing.  Further, applicant has not disclose that having the negatively charged electrical conductor electrode disposed downstream of the positively charged electrode as claimed, solves any stated problem or is for any particular purpose, it seems having the negatively charged electrical conductor electrode disposed downstream of the positively charged electrode would NOT change the principle of operation in Glezer in view of Wunning and Bussing and it also appears that the claimed invention would perform equally well independent of the order of how the electrodes are connected. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985), MPEP 2144 I, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice) MPEP 2144, VI. 
Regarding claim 12, Glezer in view of Wunning  and Bussing teaches the invention as claimed and discussed above and Glezer further teaches at least one orifice 28 disposed in the downstream cap, wherein combustion gases from the interior of the flow control actuator exit the flow control actuator via the at least one orifice.
Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meholic et al (US 2002/0088219) in view of Glezer et al (US 6,554,607) and Bussing (5,513,489).
In regards to claim 21, Meholic discloses a flow control actuator (56, Fig. 6) comprising: a tube 12 having one or more sidewalls (Fig. 6) extending from an upstream wall 16 at a first end of the tube, the upstream wall, the one or more sidewalls, a positively charged electrode disposed in the one or more sidewalls of the tube; a negatively charged electrode disposed in the one or more sidewalls of the tube opposite of the positively charged electrode (Fig. 6 shows two ionization sources 46, the first ionization source 46 on a first sidewall and a second ionization source 46 on an opposite wall of the first ionization source. In ¶21, the first ionization source and the second ionization source can be an electrostatic grid across which a voltage potential is applied. A voltage potential requires a positive and a negative electrode. Thus, each of the first ionization source 46 and the second ionization source 46 have a positive and negative electrode. The first ionization source 46 and the second ionization source 46 are disposed opposite one another. Hence, a negatively charged electrode is disposed in the or more sidewalls of the tube opposite the positively charged electrode), the positively charged electrode and the negatively charged electrode configured to generate a hot plasma within the interior of the tube (The positively charged electrode in the first ionization source generates hot plasma with the negatively electrode in the first ionization source in the interior of the tube,  the negatively charged electrode in the second ionization source, which is on the opposite side of the tube, generates plasma with a positively charged electrode in the second ionization source in the interior of the tube); a fuel injector 22 disposed in at least one of the upstream wall or the one or more sidewalls, the fuel injector dispensing fuel into the interior of the tube (¶13, fuel is injected via fuel-air inlet 20 in the upstream wall); and an air inlet 20 disposed in at least one of the upstream wall or the one or more sidewalls, the air inlet introducing air into the interior of the tube, wherein the fuel from the fuel injector and the air from the air inlet ignite in the interior of the tube (¶14, igniter 24 ignites the fuel).
Meholic teaches the invention essentially as claimed. However, Meholic lacks a downstream cap at an opposite second end of the tube. In Meholic, the downstream end of the tube is open ended. Glezer teaches a combustion driven jet actuator (Abstract, Fig. 2). The actuator includes a downstream cap (26) at the second end of a tube with an orifice. The downstream cap allows the ejection of the combustion products to be controlled (Col. 5:43-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow control actuator of Meholic to have a downstream cap at an opposite second end of the tube, as taught by Glezer, in order to better control the ejection of the combustion products from the flow control actuator.
Meholic in view of Glezer, as discussed so far, doesn’t teach planar sidewalls. In ¶29 and ¶50 of Applicant’s disclosure, Applicant discloses the flow control actuator can be tubular shaped or have planar sidewalls. It would have been an obvious matter of design choice to have planar sidewalls, since applicant has not disclosed the shape of the combustion chamber solves any stated problem or is for any particular purpose and it appears the invention would perform equally well with tubular shaped or planar shaped combustion chamber. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Meholic in view of Glezer to have planar sidewalls because such a modification would have been considered an obvious matter of design choice within the level of one of ordinary skill in the art which fails to patentably distinguish over the prior art. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985). MPEP 2144 I.
In addition, Bussing teaches a pulse detonation combustion chamber (10, Fig. 11). Air and fuel is injected on one end of the chamber, detonated and exhausted on the opposite end of chamber. In Col. 3:30-34, Bussing teaches “the engine has one or more combustors or detonation chambers 10, each of which has an elongated, tubular, or pie-shaped construction. The combustors could also be circular, square, or other shapes.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the combustion chambers of Meholic in view of Glezer have planar sidewalls, as taught by Bussing, because it has been held that use of known technique - in this case designing a combustion chamber, to improve similar devices - in this case a combustion chamber, in the same way - in this case to result in a chamber with planar sidewalls, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D
Meholic in view of Glezer and Bussing teaches all of the structural limitations of the claim. The limitation “the hot plasma generated by the positively charged electrode and the negatively charged electrode heats the fuel to above an autoignition temperature of the fuel and the air and transitions deflagration of the fuel and the air to detonation of the fuel and the air in the interior of the tube” is considered a manner of operating the device, as taught by Meholic in view of Glezer, and doesn’t differentiate an apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647, MPEP 2114, II.

    PNG
    media_image1.png
    623
    751
    media_image1.png
    Greyscale
  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al (US 5,257,500) and Bussing (5,513,489).
Regarding claim 26, Venkataramani a flow control actuator (45, annotated Fig. A) comprising: a tube (Annotated Fig. A) having one or more sidewalls (Annotated Fig. A) extending from an upstream wall (Annotated Fig. A) at a first end of the tube and a downstream cap (Annotated Fig. A) at an opposite second end of the tube, the upstream wall, the one or more sidewalls, and the downstream cap defining an interior of the tube (Annotated Fig. A); a positively charged electrode (first electrode); at least one negatively charged electrode (second electrode), the positively charged electrode and the at least one negatively charged electrode configured to generate a hot plasma within the interior of the tube (Col 6:40-50) ; a fuel injector disposed in the upstream wall (Annotated Fig. A), the fuel injector dispensing fuel into the interior of the tube (Col. 6:30-40); and an air inlet disposed in the upstream wall (Annotated Fig. A), and wherein one of i) the positively charge electrode and ii) the at least one negatively charged electrode is disposed in the upstream wall of the tube, and the other of i) the positively charge electrode and ii) the at least one negatively charged electrode is disposed in the one or more sidewalls (Annotated Fig. A, the first electrode is disposed in the upstream wall, the second electrode is in the sidewall, one of the first electrode will be the positively or negatively charged and the second electrode will have the opposite charge).
	Venkataramani teaches gaseous/liquid ingredients are injected through port 56 (Col. 6:60-65) to create plasma. For this embodiment, Venkataramani doesn’t specifically say the gaseous/liquid ingredients include air. In the embodiment described with respect to Fig. 4, Venkataramani teaches the plasma medium can be a fuel-air mixture that enters from the combustion chamber through the cap (Col. 4: 30-35). Thus, air will at least enter through the cap and mix with the fuel that is injected through ports 56. This fuel-air mixture will pass through the air inlet (Annotated Fig. A). Hence, the air inlet introduces air into the interior of the tube as a mixture of air and fuel. Venkataramani teaches hot plasma generated by the positively charged electrode and the at least one negatively charged electrode heats the fuel.
Venkataramani as discussed so far, doesn’t teach planar sidewalls. In ¶29 and ¶50 of Applicant’s disclosure, Applicant discloses the flow control actuator can be tubular shaped or have planar sidewalls. It would have been an obvious matter of design choice to have planar sidewalls, since applicant has not disclosed the shape of the combustion chamber solves any stated problem or is for any particular purpose and it appears the invention would perform equally well with tubular shaped or planar shaped combustion chamber. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Venkataramani to have planar sidewalls because such a modification would have been considered an obvious matter of design choice within the level of one of ordinary skill in the art which fails to patentably distinguish over the prior art. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985). MPEP 2144 I.
In addition, Bussing teaches a pulse detonation combustion chamber (10, Fig. 11). Air and fuel is injected on one end of the chamber, detonated and exhausted on the opposite end of chamber. In Col. 3:30-34, Bussing teaches “the engine has one or more combustors or detonation chambers 10, each of which has an elongated, tubular, or pie-shaped construction. The combustors could also be circular, square, or other shapes.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the combustion chambers of Venkataramani have planar sidewalls, as taught by Bussing, because it has been held that use of known technique - in this case designing a combustion chamber, to improve similar devices - in this case a combustion chamber, in the same way - in this case to result in a chamber with planar sidewalls, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D
Venkataramani in view of Bussing teaches all of the structural limitations of the claim. The limitation “the hot plasma generated by the positively charged electrode and the negatively charged electrode heats the fuel to above an autoignition temperature of the fuel and the air and transitions deflagration of the fuel and the air to detonation of the fuel and the air in the interior of the tube” is considered a manner of operating the device, as taught by Venkataramani in view of Bussing, and doesn’t differentiate an apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647, MPEP 2114, II.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection discussed above that were necessitated by Applicant’s amendments. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P. OLYNICK/Examiner, Art Unit 3741